SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

732
CAF 10-00926
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


IN THE MATTER OF ANTHONY J. BARROS,
PETITIONER-RESPONDENT-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ELIZABETH A. BARROS,
RESPONDENT-PETITIONER-RESPONDENT.


BETZJITOMIR & BAXTER, LLP, BATH (TERRENCE BAXTER OF COUNSEL), FOR
PETITIONER-RESPONDENT-APPELLANT.

DAVID J. PAJAK, ALDEN, FOR RESPONDENT-PETITIONER-RESPONDENT.

BONITA STUBBLEFIELD, ATTORNEY FOR THE CHILDREN, PIFFARD, FOR HANNAH B.
AND DESTINY B.


     Appeal from an order of the Family Court, Steuben County (Timothy
K. Mattison, J.H.O.), entered March 15, 2010 in a proceeding pursuant
to Family Court Act article 6. The order, inter alia, denied the
petition of petitioner-respondent for modification of a prior order of
custody and visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner-respondent father appeals from an order
that, inter alia, denied his petition seeking to modify a prior order
of custody and visitation by awarding him sole custody of the parties’
children. We affirm. Contrary to the father’s contention, the
continuation of the joint custody arrangement is in the best interests
of the children (see generally Eschbach v Eschbach, 56 NY2d 167, 171,
173-174).




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court